          Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

JANNIE LIGONS, et al.,                            )
                                                  )
                        Plaintiffs,               )
                                                  )
v.                                                )
                                                  )          Case No. CIV-16-184-HE
                                                  )
 CITY OF OKLAHOMA CITY,                           )
 a municipal corporation, et al.,                 )
                                                  )
                        Defendants.               )

         PLAINTIFFS’ MOTION TO RECONSIDER ORDER DENYING
     PLAINTIFFS’ MOTION TO COMPEL [Doc. 154] AND BRIEF IN SUPPORT

       COME NOW, Plaintiffs Jannie Ligons, Terri Morris, Carla Johnson, Kala Lyles, and

Shardayreon Hill through their attorneys of record Benjamin L. Crump of PARKS & CRUMP,

LLC, and Melvin C. Hall, Damario Solomon-Simmons, and Kymberli J. M. Heckenkemper of

RIGGS, ABNEY, NEAL, TURPEN, ORBISON & LEWIS, PC, and bring this Motion to Reconsider the

Order Denying Plaintiffs’ Motion to Compel [Doc. 154]. In support of their Motion, Plaintiffs

respectfully present as follows:

                                       INTRODUCTION

       Plaintiffs respectfully move the Court to reconsider its Order denying the motion to

compel filed by Plaintiffs on October 5, 2018, on the grounds that the Court applied too narrow

an application of the crime-fraud exception to the attorney-client and work-product privileges.

       The Court’s Order, while brief, explained that the reasoning behind the decision was that

“the information previously redacted from the produced email does not reflect improper conduct

on the part of defendant’s counsel,” and that it “appear[ed] to be within the scope of the attorney-

                                                 1
            Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 2 of 8



client and work product privileges.” Doc. 154. Plaintiffs respectfully submit that the City waived

any privilege by failing to timely object, and that whether the email reflected improper conduct

on the part of defendant’s counsel was too limited a standard to apply to determine whether the

crime-fraud exception applies. Therefore, the Plaintiffs request that the Court reconsider and

reverse its Order.

                                 ARGUMENT & AUTHORITY

                     I.     STANDARD FOR MOTION TO RECONSIDER

          Federal Rule of Civil Procedure 60(b)(1) provides that “On motion and just terms, the

court may relieve a party . . . from a[n] . . . order . . . for . . . mistake, inadvertence, surprise, or

excusable neglect.” Here, Plaintiffs respectfully posit that this Honorable Court, in denying their

motion to compel, misapplied the law regarding waiver of objections to discovery requests and

the standard for determining whether the crime-fraud exception to the attorney-client and work-

product privileges applied to the redacted emails described in Plaintiffs’ motion to compel.

Accordingly, Plaintiffs seek relief from the Order and request that the Court reverse the same

and issue an order granting their motion to compel.

    II.       THE COURT’S ORDER WAS BASED ON A MISAPPLICATION OF LAW

          The Court erred in denying Plaintiffs’ motion to compel because any privilege that might

have covered the emails of which Plaintiffs sought production was waived by Defendant City of

Oklahoma City’s (Defendant City) failure to timely object, or alternatively, because the crime-

fraud exception applied.

          Federal Rule of Civil Procedure 34 states that a party responding to a request for

production of documents “must respond in writing within 30 days . . .” and that “[f]or each item

                                                   2
          Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 3 of 8



or category, the response must either state that inspection and related activities will be permitted

as requested or state with specificity the grounds for objecting to the request, including the

reasons.” Fed. R. Civ. P. 34(b)(2)(A)-(B). Moreover, all objections “must state whether any

responsive materials are being withheld on the basis of that objection . . . .” Fed. R. Civ. P.

34(b)(2)(C).

       Two requests for production of documents, both served in September of 2016, are

material to this motion and Plaintiffs’ motion to compel. The first, Request for Production No.

1, sought “all documents received or generated as part of any investigation or witness contact

arising from the report of a sexual assault or misconduct by Defendant Daniel Holtzclaw

(Holtzclaw) on Demetria Campbell (Ms. Campbell) . . . .” See Defendant City of Oklahoma

City’s Responses to Plaintiffs’ First Set of Requests for Production of Documents to Defendant

City of Oklahoma City (Dec. 28, 2016) (Exhibit 1, filed herewith) at 1. In response to this

request, Defendant City responded as follows:

       Objection, this “request” is misnumbered as there are 14 different individuals named
       herein. Secondly, as Plaintiffs and their counsel have been repeatedly told, Ms. Campbell
       did not complain of any sexual assault by Defendant Holtzclaw and have misrepresented
       Defendant City’s Answer regarding this “allegation.” Thirdly, Defendant City has
       obtained the medical records of Ms. Campbell because of her allegations made in a
       lawsuit and they are still privileged from release to the Plaintiffs in this lawsuit.

       Without waiving these objections, Defendant City will produce Lt. Bennett’s use of force
       investigation into Ms. Campbell’s complaint, the nurse’s call to Oklahoma City Police
       Department (OCPD) dispatch, the call of Defendant Holtzclaw to OCPD dispatch, and
       all of Defendant City’s investigation into the criminal allegations lodged against
       Defendant Holtzclaw as a result of the OCPD’s investigation into his criminal activities
       at the Office of the Municipal Counselor, located at 200 N. Walker, Suite 400, Oklahoma
       City, OK 73102 at a mutually agreeable date and time.




                                                 3
         Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 4 of 8



Id. at 1-2 (emphasis in original). Notably, the only objection grounded in privilege was offered

to the extent that the request applied to Ms. Campbell’s medical records. It did not mention

attorney-client privilege or work-product privilege.

       The second material request, Request for Production No. 12, sought “all documents

regarding the investigation of Ms. Campbell’s complaint.” See id. at 5. To this request,

Defendant City’s response was brief: “Objection, redundant.”1 Id. It contained no objection

grounded in privilege, and no statement that any materials were being withheld.

       In September of 2018, Counsel for Defendant City admitted to Plaintiffs’ Counsel that a

series of emails—which were not produced in 2016—had prompted Defendant Bennett to draft

a supplemental report about his investigation of Ms. Campbell’s complaint. Letter from Melvin

C. Hall to Richard C. Smith, 1, n.1 (Sept. 21, 2018) (Exhibit 2, filed herewith). Believing such

emails should have been addressed in Defendant City’s responses to Plaintiffs’ 2016 discovery

request for “all documents regarding the investigation of Ms. Campbell’s complaint,” Plaintiffs’

Counsel contacted Counsel for Defendant City in an effort to obtain the emails. Id. Counsel for

Defendant City refused to produce them for thirty days, arguing the emails did not fall within

the scope of the 2016 requests because they were “not part of the investigation,” see Letter from

Richard C. Smith to Melvin C. Hall, 2 (Sept. 25, 2018) (Exhibit 3, filed herewith), evidently


1
  The request was not redundant. The scope of Request for Production No. 12 was broader than
the scope of Request for Production No. 1. In contrast to Request for Production No. 1, Request
for Production No. 12 encompassed documents that discussed or referred to the investigation of
Campbell’s complaint, but that were not received or generated as part of such investigation.
Further, Request for Production No. 12 did not qualify the word “complaint” with the phrase “of
sexual assault or misconduct.” Thus, Defendant City’s objection to Request for Production No.
1—that Ms. Campbell did not complain of sexual assault—would not be applicable to Request
for Production No. 12.
                                               4
          Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 5 of 8



ignoring that Plaintiffs sought, in addition to documents that were “part of” the investigation,

documents “regarding” the investigation. In any event, the emails that prompted Defendant

Bennett to supplement his report on his investigation of Ms. Campbell’s complaint—which

indisputably “regard” the investigation of Ms. Campbell’s complaint—were not produced, even

in their redacted form, until October of 2018. Nor was the 2016 discovery request expressly

objected to on grounds of privilege until that time.

       Defendant City’s two-year delay in either producing the emails or objecting to the request

on grounds of privilege resulted in waiver of the privilege. See Peat, Marwick, Mitchell & Co.

v. West, 748 F.2d 540, 542 (10th Cir. 1984); Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir.

1981) (“Generally . . . failure to object . . . within the time fixed . . .constitutes a waiver of any

objection. This is true even of an objection that the information sought is privileged.”); Acadia

Ins. Co. v. D.R. Horton, Inc., 2013 U.S. Dist. LEXIS 191001, *22-26 (D.N.M. Sept. 6, 2013)

(unpub.) (ordering plaintiff to respond to discovery despite claims of attorney-client privilege

due to failure to timely object and failure to establish good cause to justify delay); Starlight Int’l,

Inc. v. Herilhy, 181 F.R.D. 494, 497 (D. Kan. 1998) (“A party may waive an objection, grounded

in privilege, by untimely asserting it, under Fed. R. Civ. P. 33 and 34. Rule 33(b)(4) makes no

distinction by type of objection. In the absence of good cause to excuse a failure to timely object,

all objections not timely asserted are waived. The same principles apply to requests for

production under Rule 34.”); U.S. v. 58.16 Acres of Land, 66 F.R.D. 570, 572-73 (E.D. Ill. 1975)

(“Even an objection that the information sought is privileged, is waived by a failure to make it

within the proper time limits.”); Ritacca v. Abbott Labs., 203 F.R.D. 332 (N.D. Ill. 2001).



                                                  5
         Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 6 of 8



       Accordingly, Plaintiffs submit that their motion to compel should have been granted, as

the privilege asserted was lost by Defendant City’s failure to expressly object to Plaintiffs’

discovery request in 2016.

       Alternatively, Plaintiffs posit that the Court should reverse its Order on the grounds that

it applied too narrow a standard in determining that the crime-fraud exception to the privilege

did not apply. In denying Plaintiffs’ motion, the Court placed emphasis on the fact that the emails

at issue reflected no improper conduct on the part of Counsel for Defendant City. However, the

crime-fraud exception’s applicability is not so limited; it also applies when the client uses the

attorney’s communication to perpetrate a crime or fraud, even if the attorney’s participation was

unknowing or innocent:

       Nor does the loss of the privilege depend upon the showing of a conspiracy, upon proof
       that client and attorney are involved in equal guilt. The attorney may be innocent, and
       still the guilty client must let the truth come out.

Clark v. United States, 289 U.S. 1, 15, 53 S. Ct. 465, 77 L. Ed. 993 (1933).

       Thus, the apparent propriety of Counsel for Defendant City’s conduct alone is

immaterial. The fact that the email communications prompted Defendant Bennett to complete a

supplemental report, which Plaintiffs’ evidence shows was false, see doc. 137 at 8, and which

both he and Defendant City would ultimately use to defend against Plaintiffs’ claims, was

enough to destroy the privilege. Accordingly, Defendant City “must let the truth come out.” Id.

                                        CONCLUSION

       WHEREFORE, Plaintiffs respectfully request that this Court reconsider its Order

denying Plaintiffs’ motion to compel and issue an order compelling Defendant City to produce

the emails at issue in an unredacted form, and for such other and further relief, including

                                                6
         Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 7 of 8



attorney’s fees and the costs of pursuing Plaintiffs’ motion to compel, that the Court may deem

appropriate in these circumstances.


                                      Respectfully submitted,

                                      RIGGS, ABNEY, NEAL, TURPEN,
                                        ORBISON & LEWIS, P.C.

                                      s/Damario Solomon-Simmons
                                      Damario Solomon-Simmons, OBA # 20340
                                      Kymberli J. M. Heckenkemper, OBA # 33524
                                      502 West 6th Street
                                      Tulsa, Oklahoma 74119
                                      (918) 587-3161—Office
                                      (918) 587-9708—Fax
                                      dsimmons@riggsabney.com
                                      kheckenkemper@riggsabney.com

                                      -and-

                                      Melvin C. Hall, OBA # 3728
                                      528 NW 12th Street
                                      Oklahoma City, OK 73103
                                      (405) 843-9909—Office
                                      (405) 842-2913—Fax
                                      mhall@riggsabney.com

                                      -and-

                                      PARKS & CRUMP, LLC

                                      Benjamin L. Crump, FL Bar # 72583
                                      122 South Calhoun Street
                                      Tallahassee, FL 32301
                                      bcrump@parkscrump.com

                                      Attorneys for Plaintiffs Ligons, Hill,
                                      Johnson, Morris & Lyles




                                                7
          Case 5:16-cv-00184-HE Document 169 Filed 01/22/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019, I filed the above document with the Clerk of

Court. Based on the records currently on file in this case, the Clerk of Court will transmit a Notice

of Electronic Filing to those registered participants of the Electronic Case Filing System.



                                                      s/Damario Solomon-Simmons




                                                 8
